Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 16, 2019

                                       No. 04-18-00436-CR

                                Rodrigo GARZA-DE-LA-CRUZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRE000344-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
       The reporter’s record was originally due on November 28, 2018. On November 30,
2018, the clerk of this court notified David J. Laurel that he is the court reporter responsible for
timely filing the reporter’s record in this appeal and that the reporter’s record is late. The clerk
explained that if the reporter’s record has not been filed because (1) the appellant has failed to
pay or make arrangements to pay the reporter’s fee and (2) the appellant is not entitled to appeal
without paying the fee, the court reporter must file a notification of late record stating such fact
within ten days. Otherwise, the court reporter must file the reporter’s record within thirty days,
on December 31, 2018.

        The reporter’s record has not been filed. Nor has the court reporter filed a notification of
late record.

         We, therefore, ORDER the court reporter to file the reporter’s record on or before
February 15, 2019. If the reporter’s record is not received by such date, an order may be issued
directing the court reporter to appear and show cause why he should not be held in contempt for
failing to file the record.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court